Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-22-2007

USA v. Brooks
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4453




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Brooks" (2007). 2007 Decisions. Paper 1438.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1438


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                            NOT PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT


                    No. 05-4453


         UNITED STATES OF AMERICA

                          v.

              IBN YUSEF BROOKS,

                                   Appellant



   On Appeal from the United States District Court
            for the District of New Jersey
         District Court No. 04-cr-00343-1
      District Judge: Honorable Joel A. Pisano


     Submitted under Third Circuit LAR 34.1(a)
                 on July 11, 2006


Before: SMITH, ALDISERT, and ROTH, Circuit Judges

              (Filed: March 22, 2007)



                   OPINION
ROTH, Circuit Judge:

       This is an appeal from the judgment of sentence imposed by the United States

District Court for the District of New Jersey against Ibn Yusef Brooks. For the reasons

stated below, we will affirm the order of the District Court.

I. Factual Background and Procedural History

       As the facts are well known to the parties, we give only a brief description of the

issues and procedural posture of the case.

       In the evening of August 19, 2003, undercover police detectives observed Ibn

Yusef Brooks walking on the street in an area of Newark, New Jersey, known for drug-

trafficking. After noticing the officers, Brooks was seen shifting an object from the

middle of his waistband to the left side. Thinking that the object was a gun, one of the

detectives began to follow Brooks while the other positioned a vehicle in front of him.

Brooks changed direction and removed a loaded Ruger 44-caliber Magnum Super Black

Hawk Revolver from his waist before placing it on the ground. Brooks then threw a clear

plastic bag, which was later found to contain 37 glass jugs of cocaine, and attempted to

flee. The detectives pursued and arrested Brooks.

       On May 12, 2004, a federal grand jury indicted Brooks for possession of a firearm

by a person previously convicted of a felony pursuant to 18 U.S.C. § 922(g)(1).1 On

March 18, 2005, Brooks entered into a written plea agreement with the Government.


   1
     Brooks stipulated to the fact that he had been convicted, among other things, of two
felony drug-trafficking offenses.

                                             2
Prior to sentencing, the Probation Office calculated a Total Offense Level of 26 and a

Criminal History Category of IV, which corresponded to a Sentencing Guidelines Range

of 92-115 months.

       At sentencing, Brooks challenged the application of a 4-level enhancement

pursuant to U.S.S.G. § 2K2.1(b)(5) which provides: “If the defendant used or possessed

any firearm or ammunition in connection with another felony offense . . . increase by 4

levels.” The District Court agreed with the application of the enhancement on the ground

that the gun possession was in connection with the uncharged felony of cocaine

distribution. As such, the District Court imposed a sentence of 92 months, which was at

the bottom of the applicable Guidelines range. This timely appeal of the sentence

followed.

II. Jurisdiction and Standard of Review

       The District Court had jurisdiction pursuant to 18 U.S.C. § 3231 (“The district

courts of the United States shall have original jurisdiction . . . of all offenses against the

laws of the United States.”). We have jurisdiction under 28 U.S.C. § 1291. Also, we

have jurisdiction to review the sentence for reasonableness pursuant to 18 U.S.C. §

3742(a)(1). United States v. Cooper, 437 F.3d 324, 327 (3d Cir. 2006). Finally, we

exercise plenary review over the meaning and construction of the Sentencing Guidelines

but review the District Court’s underlying factual determinations for clear error. United

States v. Butch, 256 F.3d 171, 177 (3d Cir. 2001).



                                               3
III. Discussion

       On appeal, Brooks questions the standard that the District Court applied to

determine the applicability of the § 2K2.1(b)(5) enhancement. The District Court used

the preponderance of the evidence standard; Brooks contends that the correct standard

post United States v. Booker, 543 U.S. 220 (2005), is beyond a reasonable doubt. After

this appeal was filed, we resolved the question in United States v. Grier, No. 05-1698,

slip. op. at 25 (3d Cir. Feb. 5, 2007) (en banc), holding that facts relevant to a sentencing

enhancement that constitute a “separate offense” under governing law, as is the case with

a § 2K2.1(b)(5) enhancement, need only be proved by a preponderance of the evidence.

Consequently, the District Court did not err in applying the preponderance standard.

       At sentencing, Brooks challenged the application of § 2K2.1(b)(5) on the ground

that his simultaneous possession of the gun and the jugs of cocaine was “fortuitous.”

Brooks contends that on the day of his arrest he was walking down the street when he

observed the gun. Brooks proceeded to pick up the gun and then continue on his way,

eventually running into the police. Also, Brooks claims that he never admitted to

possessing the drugs with the intent to distribute. As such, Brooks claims that the

possession of the gun was not “in connection with” the felony of drug distribution and,

therefore, § 2K2.1(b)(5) should not apply.

       The District Court found that § 2K2.1(b)(5) applied even assuming the veracity of

Brooks’ explanation for the gun possession. As to Brooks’ possession and distribution of

                                              4
the cocaine, the District Court found that:

       there is no question . . . [that] Mr. Brooks had the firearm while he was in
       possession of the cocaine under circumstances where it was a reasonable
       conclusion and inference for the charging officers2 to draw that he was in
       possession of these quantities and containers of cocaine with the intent to distribute
       them.

       Moreover, the District Court’s finding that Brooks intended to distribute the drugs

in question was not clearly erroneous. The 37 units of cocaine were individually

packaged, and Brooks has a history of drug-trafficking.

       In addition, Brooks’ arguments against the application of the sentencing

enhancement are not persuasive. In United States v. Loney, 219 F.3d 281, 284 (3d Cir.

2000), we noted that § 2K2.1(b)(5) covers “a wide range of relationships between the

firearm possession and the other felony offense.” One such relationship is the firearm’s

potential to facilitate a face-to-face felony offense. Id. at 288. Drug distribution is just

such an offense. Id. Also, a firearm’s potential of “facilitating” a drug transaction is

well-known and justifies a rebuttable inference that the weapon is possessed in

connection with the trafficking. United States v. Gregory, 345 F.3d 225, 229 (3d Cir.

2003) (noting that “common sense would suggest that the possibility that a drug trafficker

has a concealed weapon may well keep those he/she deals with ‘in line’ without the need


  2
   Brooks challenges the District Court’s reference to what the charging officers could have
inferred on the ground that this conclusion falls short of the requirement that the District
Court itself find the necessary connection between the gun possession and the other felony
of drug trafficking. Although the District Court’s articulation may not have been ideal, the
record as a whole supports the fact that the District Court itself thought and found that
Brooks had intended to distribute the cocaine.

                                              5
of ever using the weapon or even revealing it.”).

       Furthermore, Brooks has done nothing to rebut the inference. Along this line, his

reliance on our decision in Gregory is misplaced. Gregory concerned an altogether

different relationship, counterfeit money and weapons, a combination which does not

have the categorical “potential for violence that infests nearly every aspect of drug

trafficking.” 345 F.3d at 229.

       Lastly, Brooks contends that the sentence must be vacated because the District

Court did not consider the “Sixth Amendment-compliant guideline range,” which Brooks

defines as the range produced by reference only to the facts admitted by Brooks or proven

beyond a reasonable doubt. According to Brooks, this alleged error caused the sentence

to be unreasonable because the District Court failed to consider the “un-enhanced” range,

which would be free of judicial fact finding, alongside the “enhanced” range. This

argument is based on a misreading of the Supreme Court’s decision in Booker and is

unpersuasive. Contrary to Brooks’ argument, Booker did not forbid judicial fact finding

in the course of applying the now-advisory Guidelines. See United States v. Miller, 417
F.3d 358, 363 (3d Cir. 2005) (noting that the District Court is free to engage in judicial

fact finding so long as such fact finding is consistent with Booker).

       Given the District Court’s detailed articulation and conscientious application of the

18 U.S.C. 3553(a) factors, we see no reason to deem Brooks’ sentence unreasonable.




                                              6
IV. Conclusion

     For the above reasons, we will affirm the District Court’s judgment of sentence.




                                          7